Citation Nr: 1504591	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  07-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the VA RO in Atlanta, Georgia.

This case has previously been before the Board, most recently in July 2013, when it remanded the Veteran's claims in order to obtain VA treatment records and attempt to obtain additional private treatment records.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a bilateral ankle disability began during the Veteran's military service, was caused by his service, onset within a year of his service, or has been continuous since service.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or aggravated by service, and it may not be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records, private medical records, and records from the Social Security Administration have been obtained, to the extent available.  

Pursuant to the Board's July 2013 remand, the Board notes that the Appeals Management Center (AMC) took appropriate efforts to obtain additional pertinent records from Dr. J.V. and from the Georgia Department of Labor (GADOL).  In August 2013, the AMC solicited a Release of Information (Form 21-4142) from the Veteran for Dr. J.V. and the GADOL.  In August 2013, the Veteran provided the requested release for records from Dr. J.V; the Board notes that the Veteran did not provide a release for records from the GADOL.  In October 2013, the AMC requested records from Dr. J.V., and it informed the Veteran that it had made a follow-up request for pertinent records from Dr. J.V.  The AMC also informed the Veteran that it was his responsibility to ensure that VA received such information.  Later in October 2013, the AMC made a second request for records from Dr. J.V.  In November 2013, the Veteran stated that he had submitted all evidence relevant to the appeal.  In December 2013, Dr. J.V. sent the requested medical records to VA. 

In November 2014, the Veteran's representative argued that VA had not adequately complied with the Board's July 2013 remand.  Specifically, the Veteran's representative stated that VA had not received the requested private medical records from Dr. J.V., and VA had not requested the Veteran's disability records from the GADOL.  The Board disagrees with the representative's assessment.  Dr. J.V. provided the requested records in November 2013.  Despite the August 2013 request of the AMC, the Veteran did not provide a release for the GADOL to provide records.  Given the Veteran's failure to provide a release for such records, the AMC was unable to seek out records from the GADOL.  Accordingly, the Board finds that the duty to assist has been satisfied to the extent possible based on the Veteran's own failure to cooperate in the development of the medical evidence of record).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Accordingly, the Board will evaluate the Veteran's claim based on the evidence currently before the Board.

The Veteran was provided with examinations of his bilateral ankles in October 2010 and January 2013.  The Board finds that the January 2013 examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of this examination.  The Board, therefore, finds the January 2013 examination to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In July 2007, the Veteran requested the opportunity to present testimony before the Board, but in December 2009, he withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran argues that he has a bilateral ankle disability as a result of his in-service experiences.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).

With regard to the presence of a current disability, the Veteran has been diagnosed with rheumatoid arthritis and mild osteoarthritis of the ankles.  Thus, a current disability is shown.  

With regard to an in-service event or injury, the Veteran has alleged that he injured his ankles in paratrooper school in October 1979.  The Veteran's service treatment records show that in October 1979, the Veteran complained of left ankle pain and swelling after twisting his ankle, and he was diagnosed with a soft tissue bruise.  The Veteran's service treatment records, including his May 1983 separation examination, do not otherwise show any complaints or clinical findings relating to an ankle disability.  While the Board observes no objective in-service findings relating to the Veteran's right ankle, the Board accepts as competent evidence the Veteran's statements that he injured both ankles at some point during his service.  Affording the Veteran the benefit of the doubt, the second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current bilateral ankle disability.  

Turning to a review of the evidence of record, treatment records from Dr. J.V., the Veteran's treating rheumatologist, shows that the Veteran began receiving treatment for rheumatoid arthritis in multiple joints as early as 1992.  However, June 2002 and October 2005 X-rays of the ankles were within normal limits, and the October 2005 x-ray report noted that the Veteran had not provided a history of trauma.  These records noted that the onset of the Veteran's rheumatoid arthritis was in 1988 (approximately five years after he separated from service).  

In October 2005, Dr. J.V. indicated that he had treated the Veteran for rheumatoid arthritis since September 1993.  Dr. J.V. stated that the rheumatoid arthritis had attacked several of the Veteran's joints, specifically his ankles.  Also in October 2005, the Veteran stated that he began experiencing arthritis in his ankles in October 1988.  

In May 2006, Dr. B.W., a physician specializing in internal medicine, stated that in October 1979, the Veteran injured both of his ankles while in paratrooper school.  Dr. B.W. stated that the Veteran developed arthritic changes in both ankles as a result of these injuries.  In December 2009, Dr. B.W. reiterated this finding, adding that the Veteran's medical service record "documented" the Veteran's injury to both ankles in paratrooper school.  

In a September 2006 treatment record, Dr. J.V. stated that "trauma could be a factor that could trigger the development of rheumatoid arthritis in the patient that is genetically susceptible."  Yet, he did not explain how the Veteran was in fact someone who was genetically susceptible.

The Veteran underwent a VA examination in October 2010, at which time the Veteran reported that he first experienced ankle problems approximately 22 years previously [or, the Board notes, in approximately 1988, five years after the Veteran left the military].  The Veteran stated that his rheumatoid arthritis was diagnosed in 1991.  The examiner found that there was no evidence that the Veteran's rheumatoid arthritis was related to his military service, because the Veteran's "problems became manifest" a number of years after leaving the military and his service separation examination was normal.  The Board places little probative weight on this opinion because, as the Board noted in its December 2012 remand, the examiner did not appear to have fully reviewed the Veteran's claims file when rendering the opinion.  Furthermore, the Board notes that the opinion of the examiner is not supported by a significant rationale; instead, the examiner largely repeats the conclusion that the Veteran's ankle disability is unrelated to service.  The Board will thus not discuss this opinion further.

The Veteran underwent an additional VA examination in January 2013, at which time the examiner opined that the Veteran's bilateral ankle disability was less likely than not incurred in or caused by his service.  As a rationale for this opinion, the examiner noted that the Veteran's in-service injury was a minor, rather than traumatic, soft tissue injury that did not result in any bone dislocation or fracture.  The examiner noted that the Veteran's separation examination showed no findings relating to his ankles.  The examiner further observed that many patients with rheumatoid arthritis develop secondary osteoarthritis.  The examiner found that the Veteran's rheumatoid arthritis was triggered by an unknown etiology for the autoimmune disease, as is the case with most cases of rheumatoid arthritis.  The examiner noted that there was some bony enlargement and osteophytes on the bilateral ankles, but this finding was made over 20 years after the in-service soft tissue injury to the Veteran's ankle and foot.  The examiner noted that the symptoms of the Veteran's rheumatoid arthritis occurred some nine years after his in-service ankle injury and five years after his exit from the military.  The examiner also noted that the Veteran's rheumatoid arthritis impacted not just his ankles, but also his hands and wrists (a pattern that was noted to be typical of rheumatoid arthritis).  Thus, the examiner found that it was "not at all probable" that the Veteran's in-service ankle injury was the trigger for the "very acute" onset of symptoms associated with rheumatoid arthritis that the Veteran had in 1988.  The Veteran's current ankle x-ray showed mild degeneration in the bilateral ankles without erosion of the cartilage, and that is consistent with age-related mild osteoarthritis that developed over time with repetitive insults.  The ankle x-ray findings were similar for both ankles, which do not suggest that the left foot and ankle injury in the military led to any different pathology than the right.  

Turning now to an assessment of this evidence of nexus, the Board notes that when it is evaluating the evidence of record, it must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

Here, the Board has received opinions from three medical professionals, including two private clinicians and one VA examiner.  Because these medical professional are presumed to have appropriate medical training and experience, the Board accepts all of the opinions as competent and credible.  Nevertheless, the Board must determine what evidence is the most probative.  Upon review of the medical evidence of record, the Board places more probative weight on the January 2013 opinion of the VA examiner than on the May 2006 and December 2009 opinions of Dr. B.W., or the September 2006 opinion of Dr. J.V.

The Board notes that the May 2006 and December 2009 opinions of Dr. B.W. are not supported by any rationale.  Instead, Dr. B.W. simply states that the Veteran's arthritic changes are related to his in-service injuries.  Furthermore, it is not apparent that Dr. B.W. reviewed any medical records in support of this opinion, and his opinion relies on a fact that is inconsistent with the medical evidence of record.  Specifically, Dr. B.W. states that the Veteran's service treatment records show that the Veteran injured both ankles in paratrooper school.  This observation is incorrect; while the Veteran's service treatment records show that the Veteran suffered a soft tissue injury to the left ankle in-service, the records do not show that the Veteran was in paratrooper school at the time of the incident, nor do the records show an in-service injury to the Veteran's right ankle at any time.  The Board must also note that the medical record had not shown evidence of osteoarthritic changes in the Veteran's ankles at the time Dr. B.W. rendered his May 2006 opinion.  These inconsistencies with the medical evidence of record, in addition to the failure of Dr. B.W. to provide a rationale for his opinions, lessen the probative value of Dr. B.W.'s opinions.

With regard to the September 2006 opinion of Dr. J.V., he simply stated that trauma "could be" a factor that "could" trigger the development of rheumatoid arthritis in the patient that is genetically susceptible.  Dr. J.V. did not specifically discuss the role, if any, that the Veteran's claimed in-service injury might have played in his development of arthritis of the ankles.  In addition to the opinion being unspecific as to the Veteran's in-service injury, the opinion of Dr. J.V. is highly equivocal in nature.  The Board notes that medical opinions expressed in terms of "could" also imply "could not" and are too speculative to establish medical nexus.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Additionally, there was no explanation provided as to why, if ankle trauma in service caused rheumatoid arthritis in the Veteran's ankles, why rheumatoid arthritis was also impacting other joints such as the hands and wrists.  The Board therefore places relatively little probative weight on the September 2006 opinion of Dr. J.V.

Conversely, the opinion of the January 2013 examiner is supported by a rationale that thoroughly considers the medical evidence of record, including the historical records and relevant medical literature.  The examiner's opinion is supported by the medical evidence of record which is contemporaneous with the Veteran's service and the years thereafter.  The Board accordingly affords greater probative weight to this opinion.  

To the extent that the Veteran believes that his bilateral ankle disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a bilateral ankle disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's bilateral ankle disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of a joint, something that was not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral ankle disability, and it finds that he has not done so.  The Veteran has maintained that he first began experiencing symptoms associated with his current bilateral ankle disability in 1988, some five years following his separation from active duty service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  While this fact is not dispositive on its own, it is a factor that weighs against the Veteran's claim.  Moreover, the fact remains that x-rays from 2002 and 2005 did not show the presence of arthritis in the bilateral ankles.

The Board also notes that the Veteran worked for the Georgia Department of Transportation from October 1986 until his medical requirement in February 2006, and he reported that his job duties during this time included a lot of walking, standing, lifting, heavy plans and plotter paper.

Thus, the Board finds that the weight of the evidence, including the Veteran's consistent contentions that he began experiencing ankle arthritis five years after separation from service, does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, with radiological evidence from 2002 failing to show arthritis in the bilateral ankles, the Board finds that arthritis of the bilateral ankles was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the preponderance of the evidence is against granting service connection for a bilateral ankle disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral ankle disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


